Case 3:19-CV-00117-T.]C-PDB Document 1 Filed 01/25/19 Page 1 of 8 Page|D 1

UNITED STATES DISTRICT COURT
MIDDLE I)ISTRICT OF FLORIDA

JACKSONVILLE DIVISION
GREGORY FURIE
and THOMAS LAKEMAN,
Plaintiffs,
v. CASE NO.:
EXPEL, LLC, FIRST COAST

WILDLIFE SERVICES, LLC and
KYLE WALTZ, and individual,

Defendants.
f

C()MPLAINT AND DEMAND F()R JURY TRIAL
Plaintiffs, GREGORY FURIE and THOMAS LAKEMAN, by and through
undersigned counsel, bring this action against Defendants, EXPEL, LLC, FIRST COAST
WILDLIFE SERVICES, LLC, and KYLE WALTZ and in his individual capacity
("Defendants”) and in support of their claims states as follows:
JURISDICTION AND VENUE
l. This is an action for damages under the Fair Labor Standards Act (“FLSA”), 29
U.S.C. § 201 e_t segL, for failure to pay overtime wages under 29 U.S.C. § 215(a)(2).
2. This Court has subject matterjurisdiction under 28 U.S.C. § 1331 and 29 U.S.C. §
201 e_t §g]_.
3. Venue is proper in the Middle District of Florida, because all of the events giving
rise to these claims occurred in Duval County, Florida.

PARTIES

4. Plaintiff GREGORY FURIE is a resident ot`Duval County, Florida.

Case 3:19-CV-00117-T.]C-PDB Document 1 Filed 01/25/19 Page 2 of 8 Page|D 2

5. Plaintiff THOMAS LAKEMAN is a resident of Osceola County, Florida.

6. Defendant Expel, LLC is a Florida corporation headquartered in Jacksonville
Beach_. in Duval County, Florida.

7. Defendants are in the business of nuisance animal removal and wildlife
management.

GENERAL ALLEGATIONS

S. Plaintiffs have satisfied all conditions precedent, or they have been waived.

9. Plaintift`s have hired the undersigned attorneys and agreed to pay them a fee.

10. Plaintiffs request a jury trial for all issues so triable.

ll. At all times material hereto, Plaintiffs were “engaged in the production of goods”
for commerce within the meaning of Sections 6 and 7 of the FLSA, and as such were subject
to the individual coverage of the FLSA.

l2. At all times material hereto, Plaintiffs were “employees” of Defendants within the
meaning of the FLSA.

13. At all times material hereto, Defendants were an “employer” within the meaning of
the FLSA, 29 U.S.C. § 203(d).

14. Defendants continue to be an “employer” within the meaning of the FLSA.

15. At all times material hereto, Defendants were and continue to be an enterprise
covered by the FLSA, as defined under 29 U.S.C. §§ 203(r) and 203(5).

l6. At all times relevant to this action, Defendants were engaged in interstate commerce

within the meaning ofthe FLSA, 29 U.S.C. § 203(s).

Case 3:19-cV-00117-T.]C-PDB Document 1 Filed 01/25/19 Page 3 of 8 Page|D 3

l7. At all times relevant to this action, the annual gross sales volume of Defendants
exceeded $500,000 per year.

18. At all times material hereto, Plaintit`t`s, while employed by Defendants, did not fall
within any of the classes of employees who are exempt from the FLSA’s minimum wage or
overtime provisions under 29 U.S.C. § 213.

l9. Specifically, Plaintiffs were not employed by Defendants in a bona tide
administrative, executive, or professional capacity. ln particular, Plaintiffs had no authority to
hire or terminate any other employee of Defendants; they had no special or professional
qualifications and skills for the explicit use of which they were employed by Defendants; and
they had no control whatsoever over Defendants’ business operations, even from an
administrative standpoint

20. Thus, Plaintiffs are “non-exempt employees"’ Who are covered by the FLSA.

2l. Dei`endant KYLE WALTZ is the managing partner of EXPEL, LLC and FIRST
COAST WILDLIFE SERVICES, LLC.

22. As part of his duties, Defendant KYLE WALTZ supervised Plaintiff, and exercised
control over the Wages, hours, and Working conditions of Plaintiff. Dei`endant KYLE WALTZ
also controlled the payroll practices of EXPEL_. LLC and FIRST COAST WILDLIFE
SERVICES, LLC.

23. Plaintiff’ s performed services for both EXPEL` LLC and FIRST COAST

WILDLIFE SERVICES, LLC.

Case 3:19-cV-00117-T.]C-PDB Document 1 Filed 01/25/19 Page 4 of 8 Page|D 4

24. Through the exercise of dominion and control over all employee-related matters at
EXPEL, LLC and FIRST COAST WILDLIFE SERVICES, LLC, in his individual capacity
KYLE WALTZ is also an “employer"' within the meaning of the FLSA.

25. At all times material hereto, the work performed by Plaintiffs was directly essential
to the business performed by Defendant.

FACTS

26. Plaintiff GREGORY FURIE began working for Defendant as an Inside Sales
Representative in l\/larch 2018, and he worked in this capacity until September 17, 2018.

27. Plaintiff THOMAS LAKEMAN began working for Defendant as a Sales
Technician in December 2017, and he worked in this capacity until September 7, 2018.

28. In exchange for Plaintiffs services, Defendant agreed to pay Plaintiffs each a yearly
salary of $35,000 plus 10% commission for every sale.

29. At various times material hereto, Plaintiffs worked hours in excess of forty (40)
hours within a work week for Defendarit, and they were entitled to be compensated for these
overtime hours at a rate equal to one and one-half times their regular hourly rate.

30. Defendant failed to pay Plaintiffs an overtime premium for all of the overtime hours
that they worked, in violation of the FLSA.

31. Defendant failed to pay Plaintiffs all wages owed to Plaintiffs, including their
commissions

32. Further_. Defendant failed to pay Plaintiff LAKEMAN an agreed upon $500.00

bonus.

Case 3:19-cV-00117-T.]C-PDB Document 1 Filed 01/25/19 Page 5 of 8 Page|D 5

33. Plaintiffs’ unpaid commissions and bonus constitute “wages” under Florida
common law, as well as under Fla. Stat. § 448.08.

34. In September 2018, Plaintiffs spoke to Defendant’s Owner, Kyle Waltz, and
demanded to be paid in accordance with the FLSA.

35. On or about Septernber 17, 2018 Defendant terminated Plaintiffs’ employment in
retaliation for Plaintiffs’ demands to be paid in accordance with the FLSA.

36. Defendants’ actions were willful, and showed reckless disregard for the provisions
of the FLSA.

COUNT I - FLSA OVERTIME VIOLATION

37. Plaintiffs reallege and readopt the allegations of paragraphs l through 36 of this
Complaint, as though fully set forth herein.

38. During the statutory period, Plaintiffs worked overtime hours while employed by
Defendants, and they was not compensated for all of these hours in accordance with the FLSA.

39. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA,
within the meaning of29 U.S.C. § 255(a).

40. As a result of the foregoing, Plaintiffs have suffered damages

WHEREFORE, Plaintiffs demand:
a) Judgment against Defendants for an amount equal to Plaintiffs’
unpaid back wages at the applicable overtime rate;
b) Judgment against Defendants, stating that Defendants’ violations of

the FLSA were willful;

Case 3:19-cV-00117-T.]C-PDB Document 1 Filed 01/25/19 Page 6 of 8 Page|D 6

c) An amount equal to Plaintiffs’ overtime damages as liquidated
damages;
d) To the extent liquidated damages are not awarded, an award of

prejudgment interest;
e) A declaratory judgment that Defendants" practices as to Plaintiffs

were unlawful, and a grant of equitable relief to Plaintiffs;

ij All costs and attorney’s fees incurred in prosecuting these claims;
and
g) For such further relief as this Court deems just and equitable.

COUNT II - UNPAID WAGES UNDER FLORIDA COMMON LAW

41. Plaintiffs reallege and readopt the allegations of paragraphs 1 through 33 of this
Complaint, as though fully set forth herein.

42. During the statutory period, Plaintiffs worked for Defendants, and Defendants
agreed to pay Plaintiffs for Plaintiffs’ services.

43. Defendants failed to pay Plaintiffs all “wages” owed to Plaintiffs, including
Plaintiffs’ commissions and Plaintiff LAKEMAN’s agreed upon bonus.

44. As a result of the foregoing, Plaintiffs have suffered damages

WHEREFORE, Plaintiffs demand:

a) A jury trial on all issues so triabie;
b) That process issue, and that this Court take jurisdiction over the
case;

Case 3:19-cV-00117-T.]C-PDB Document 1 Filed 01/25/19 Page 7 of 8 Page|D 7

d)

Judgment against Defendant for an amount equal to Plaintiffs’
unpaid back wages;

All costs and attorney’s fees incurred in prosecuting these claims, in
accordance with Fla. Stat. § 448.08;

For such further relief as this Court deems just.

COUN'I` lII - FLSA RETALlATION

45. Plaintiffs reallege and readopt the allegations of paragraphs l through 36 of this

Complaint, as though fully set forth herein.

46. By complaining about Defendants’ failure to pay overtime, Plaintiffs engaged in

protected activity under the FLSA.

47. By terminating Plaintiffs’ employment, Defendants retaliated against Plaintiffs for

engaging in protected activity under the FLSA.

48. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA,

within the meaning of 29 U.S.C. § 255(a).

49. Plaintiffs were injured by Defendants’ violations of the FLSA.

WHEREFORE, Plaintiffs demand:

(=1)
(b)
(C)

(d)

A jury trial on all issues so triable;

That process issue and that this Court take jurisdiction over the case;
That this Court enter a judgment, stating that Defendants retaliated
against Plaintiffs in violation of the FLSA;

Compensation for lost wages, benefits, and other remuneration;

Case 3:19-cV-00117-T.]C-PDB Document 1 Filed 01/25/19 Page 8 of 8 Page|D 8

(e) Compensatory damages, including emotional distress, allowable at
law; and
(f) For such further relief as this Court deems just and equitable.
JURY TRIAL DEMAND
Plaintiffs demand trial by jury as to all issues so triable.
Dated this M day of January, 2019.

Respectfully submitted,

c>”UF/\/

LUIS A. CABASSA

Florida Bar Number: 00536-43
WENZEL FENTON CABASSA, P.A.
l 110 N. Florida Avenue, Suite 300
Tampa, Florida 33602

Main Number: 813-224-043 l
Direct Dial: (813) 379-2565
Facsimile: 813-229-8712

Email: lcabassa@wfclaw.com
Email: twells@wfclaw.com
Attorneys for Plaintiff

 

